Citation Nr: 0321186	
Decision Date: 08/25/03    Archive Date: 09/02/03	

DOCKET NO.  01-00 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
paralyzed right eye. 

2.  Entitlement to service connection for a seizure disorder. 

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
October 1956.

This matter arises from various rating decision rendered 
since August 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, that denied 
the benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
RO.

2.  In December 1957, the RO denied the appellant service 
connection for partial paresis of the extraocular muscle of 
the right eye.

3.  The evidence received since the RO's December 1957 
decision, which was not previously of record and not 
cumulative of the other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that must be 
considered in order to fairly decide the merits of the claim.

4.  A seizure disorder did not have its onset during the 
veteran's military service or within one year following his 
discharge therefrom.

5.  Diabetes mellitus did not have its onset during the 
veteran's military service, or within one year following his 
discharge therefrom.


CONCLUSIONS OF LAW

1.  The RO's December 1957 decision that denied the claim of 
entitlement to service connection for a right eye disorder 
manifested by partial paresis of the extraocular muscle is 
final.  38 U.S.C.A. § 7105 (b) (West 2002).

2.  New and material evidence has not been received since the 
RO's December 1957 decision denying the appellant's claim of 
entitlement to service connection for partial paresis of the 
extraocular muscle of the right eye, and the claim for 
service connection for this disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  A seizure disorder was not incurred in, or aggravated by, 
active military service; nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  Diabetes mellitus was not incurred in, or aggravated by, 
the veteran's active military service; nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 


claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  The Federal 
Circuit stated, however, that it was not reaching that 
question.  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim, inform him 
whether he or VA bears the burden of producing that evidence 
or information, and inform him of his appellate rights.  
38 U.S.C.A. § 1503(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b) (2002)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



In this case, the veteran was furnished a statement of the 
case, as well as supplemental statements of the case, that 
informed him of the evidence used in conjunction with his 
claims, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  In 
addition, by RO letter dated in January 2001 and the 
supplemental statement of the case furnished the veteran in 
June 2001, the RO notified the veteran of detailed 
information about the
new rights provided under the VCAA.  These described the 
evidence needed to substantiate his claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The veteran also 
was given a personal hearing by RO personnel.  Thus, the 
record indicates that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Moreover, 
as the record is complete, the obligation under the VCAA for 
VA to advise the claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claims.  

II.  New and material evidence to reopen a claim of 
entitlement to service connection for a right eye disability

The RO denied the veteran's claim of entitlement to service 
connection for a right eye disability, characterized as 
partial paresis of the extraocular muscle, by rating decision 
dated in December 1957.  The veteran was notified of that 
determination and of his appellate rights by RO letter dated 
December 30, 1957.  He did not appeal.  Because the RO 
previously denied the veteran entitlement service connection 
for the disability claimed, the doctrine of finality as 
enunciated in 38 U.S.C.A. § 7105 applies.  Parenthetically, 
the Board notes that changes to the provisions of 38 C.F.R. 
§ 3.156 (a) (2002) which became effective August 29, 2001, 
apply only to claims filed after the latter date.  As such, 
the first question to 


be answered is whether new and material evidence has been 
presented which would justify "a reopening" as well as a 
review of the entire record.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a 3-step analysis must be applied.  
See Hodge v. West, 115 F.3d. 1356 (Fed. Cir. 1998).  The 
first step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," that 
is, not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The third and final question is whether the evidence 
"is so significant that it must be considered in order to 
fairly decide the merits of the claim."  Hodge, at 1359, 
citing 38 C.F.R. § 3.156(a).  This need not mean that the 
evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 
F.3d. at 1363, citing Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Standard Definition, 
and 55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  To this 
extent, service connection may be established under the 
chronicity provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and that the same condition 
continues to exist.  Conversely, service connection is not 
warranted for a disability 


that preexisted service when the evidence of record clearly 
and unmistakably establishes that the disability existed 
prior to active duty and was not aggravated as a result of 
military service.  See 38 C.F.R. §§ 3.303 (c), 3.306 (a) 
(2002).

The veteran's service medical records were available to the 
RO when it rendered it's December 1957 rating decision that 
denied service connection for the disability now at issue.  
At that time, the evidence indicated that the veteran was 
unable to move his right eye on his preinduction examination 
conducted in June 1954, and that there was a history of 
injury to the right orbital region resulting in paresis and 
occasional diplopia in the right eye.  Nowhere in the 
veteran's service medical records was there any indication of 
additional injury to the right eye or of an increase in 
severity of the level of disability associated therewith.  
Similarly, despite the veteran's recent contention to the 
contrary, statements from the service department dated in 
September 1957 indicated that all of the veteran's service 
medical records had been sent to the RO.  Based upon that 
information, the RO concluded that the disability at issue 
clearly and unmistakably preexisted service, and clearly and 
unmistakably had not been aggravated thereby.

Evidence submitted by the veteran since the RO's December 
1957 denial is comprised of records of his private medical 
treatment since 1982, as well as testimony offered by the 
veteran and his spouse at a personal hearing before RO 
personnel in February 2002.  At his personal hearing, the 
veteran insisted that he had injured his right eye while 
playing football in military service.  However, he had 
asserted this previously, but was contradicted by his service 
medical records wherein he indicated during his preinduction 
examination that he had injured his right eye while playing 
football several years earlier.  The remainder of the 
evidence submitted in conjunction with the current claim does 
not allude to the etiology of the veteran's right eye 
disorder.

Absent evidence that would tend to establish that the 
disability claimed either was incurred in or aggravated by 
military service, the evidence recently submitted is 


not "new and material" in that it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  As such, it is 
insufficient to reopen the claim of entitlement to service 
connection for a "paralyzed" right eye.  See 38 U.S.C.A. 
§ 5108.

III.  Service connection for a seizure disorder

The veteran contends that he developed a seizure disorder as 
a result of injury to his head, to include his right eye, 
while in the military service.  As previously noted, service 
connection may be granted for disability incurred in, or 
aggravated by, active military service.  See 38 U.S.C.A. 
§§ 1110, 1131.  In addition, service connection may be 
granted for a seizure disorder that becomes manifest to a 
compensable degree within 1 year following the veteran's 
discharge from military service.  See 38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also for application 
are the provisions of 38 C.F.R. § 3.303.  Finally, service 
connection may be granted for disability that is 
approximately due to, or the result of, a service-connected 
disability.  See 38 C.F.R. § 3.310 (2002).

As previously noted, the veteran's service medical records 
are devoid of any indication of injury to his head, to 
include his right eye, during military service.  Instead, he 
was examined regarding complaints of periodic headaches in 
the area of the right eye, and records of his complaints are 
reflected in his service medical records.  However, this does 
not constitute incurrence in service, nor does it constitute 
aggravation.  As previously noted, service connection for a 
right eye disability as the result of trauma is not 
warranted.  It follows that service connection for a seizure 
disorder secondary to head trauma also is not warranted as a 
matter of law.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  This is particularly 
true, given that the seizure disorder did not first become 
manifest until many years following the veteran's discharge 
from military service.  Id.  As such, the Board finds no 
reasonable basis upon which to predicate a grant of service 
connection for the benefit sought.



IV.  Service connection for diabetes mellitus

The veteran contends that he developed diabetes mellitus 
during military service.  He asserts that although the record 
does not reflect as much, he was informed verbally by 
military physicians that he suffered from this disability 
while he was on active duty.  The provisions of 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 
are again for application.

The veteran's service medical records are completely devoid 
of any indication of the presence of diabetes mellitus during 
service.  The first indication of the presence of this 
disorder is contained in the report of a private physician in 
April 1993.  That physician indicated that the veteran had 
been under his care since May 1986 for the treatment of 
insulin-dependent diabetes mellitus, and that the veteran had 
a 27-year history of that disease.  Assuming this to be true, 
it would mean that the veteran developed diabetes mellitus no 
earlier than 1959.  Given that he was discharged from 
military service in December 1957, there is no basis to 
conclude that diabetes mellitus had its onset during military 
service or within 1 year following military service.  The 
only evidence to the contrary is contained in various 
statements and testimony offered by the appellant.  However, 
he is a layman, and is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).  Moreover, his testimony to the effect that he was 
informed by physicians that he had diabetes mellitus during 
military service is not supported by his service medical 
records, and is contradicted by the aforementioned statement 
from his private physician.  In view of this, the Board finds 
no reasonable basis upon which to predicate a grant of 
service connection for the benefit sought.

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
reasonable doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d. 1072 (Fed. 
Cir. Dec. 4, 2000)(the statute, 38 U.S.C.A. § 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision only 
applies 


where there is an approximate balance of positive and 
negative evidence).  


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for a paralyzed 
right eye is denied.  

Service connection for a seizure disorder is denied.  

Service connection for diabetes mellitus is denied.  


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

